DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 December 2020 has been entered.
 
Response to Amendment
This action is in reply to the Applicant’s amendments filed on 19 November 2020.
Claims 1, 4, 8, 10, 12, 17, 20, 24, 26, 28, and 29 have been amended.
Claims 2, 5-7, 9, 13, 14, 18, 21-23, 25, and 30 have been canceled.
Claims 1, 3, 4, 8, 10-12, 15-17, 19, 20, 24, 26-29, and 31-34 are currently pending and have been examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 8, 10-12, 15-17, 19, 20, 24, 26-29, and 31-34 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation "the data" in line 16.  There is insufficient antecedent basis for this limitation in the claim as various data types are defined in claim limitation (RF data, IF data, complexed valued digital baseband data, digital real-valued passband data, etc.).
Claim 4 recites the limitation “the received data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the received data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the demodulated IF data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the data" in line 19.  There is insufficient antecedent basis for this limitation in the claim as various data types are defined in claim limitation (RF data, IF data, complexed valued digital baseband data, digital real-valued passband data, etc.).
Claim 26 recites the limitation “the received data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 4, 8, 10-12, 15-16, 19, 20, 24, 26-29, and 31-34 are rejected based on the rejected independent claims 1 and 17.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per claim 33, Applicant has claimed “computer program”; this implies that applicant is claiming a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality. Therefore, claim 33 is directed to non-statutory subject matter as computer programs, per se, i.e. the descriptions or expressions of the programs, are not physical “thing”. There are neither computer components nor statutory processes, as they are not “acts” being performed.

Claim 34 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.  The claim recites the compute readable medium which includes any types (not limiting) of medium capable of being accessed by a computer. The office is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 
The Office suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiment maybe amended to narrow the claim to cover only statutory embodiment to avoid a rejection under 35 USC §101 by adding the limitation “non-transitory” to the claim.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov